Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and the respective depending claims are allowed.  Instant claim 1 requires a very specific limitation laden method for the production of a durable fluffy and soft loop fabric having “embedded weft floats”.  The instant specification defines “embedded weft floats” as: “the embedded floating weft yarns are small twisted or untwisted yarns with twist factor less than 260, and further preferably 5s to 16s untwisted yarns in polyester or 200D to 800D draw texturing yarn filament yarns in polyester (par. 10, Specification of the invention).”  Claim 1 also requires very specific fixed loop weft yarn ratio to embedded floating yarns; winding, warping, sizing, weaving the fixed loop weft yarns and embedded floating yarns; specific loop structures including specific types of rib weaves and beat-up lengths, number of warp yarns crossed; and dyeing and finishing of the fixed loop weft yarns and embedded floating weft yarns.  There are various attached prior art references teaching known pile loop woven fabrics with somewhat similar structures but none teaching the claimed method of production.  The instant invention is considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732